                Case 2:18-cv-01141-TSZ Document 39 Filed 04/15/21 Page 1 of 3




 1                                                                 The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9    The Human Rights Defense Center and
      Michelle Dillon,
10                                                          No. 2:18-cv-01141 TSZ
                                         Plaintiffs,
11                                                          STIPULATION AND ORDER
               v.                                           REGARDING DEFENDANTS’
12                                                          MOTION TO STAY PENDING
      U.S. Department of Homeland Security, and             APPEAL
13    United States Immigration and Customs
      Enforcement,
14
                                         Defendants.
15

16             The parties, by and through their undersigned counsel, hereby stipulate as
17    follows:
18             1.        On April 6, 2021 this Court entered an Order (Dkt. No. 36, “Order”),
19    partially granting and partially denying Plaintiffs’ motion for summary judgment (Dkt.
20    No. 29). The Order required, among other things, that Defendants produce an
21    unredacted version of a settlement agreement (Dkt. No. 34-8, “Settlement”), within 14
22    days of the Order, i.e. by April 20, 2021.
23             2.        On April 8, 2021, Defendants filed a Motion for Stay Pending Appeal
24    (Dkt. No. 37, “Motion”), asking the Court to stay the Order until either the 60-day
25    period for filing an appeal has passed (i.e., June 7, 2021) or until an appeal is decided.
26    Plaintiffs object to a stay of this length.
27

                                                                              Davis Wright Tremaine LLP
     STIPULATION AND ORDER REGARDING CASE SCHEDULE - 1                                 L AW O FFICE S
      4817-9371-9781v.1 0201374-000001                                           920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
                Case 2:18-cv-01141-TSZ Document 39 Filed 04/15/21 Page 2 of 3




 1             3.        After the Motion was filed, counsel for the parties conferred and agreed to
 2    a modified stay. The parties agree and stipulate that the Court’s Order requiring release
 3    of the Settlement may be stayed until May 20, 2021. The parties further agree and
 4    stipulate that upon entry of an order reflecting this stipulation, Defendants’ Motion
 5    would be moot.
 6             4.        The parties further agree that this agreement and stipulation is without
 7    waiver of any party’s claims, defenses or positions, all of which are reserved.
 8             5.        For the foregoing reasons and for good cause shown, the parties jointly
 9    request that the Court enter the attached stipulated Order.
10             SO STIPULATED AND AGREED this 14th day of April, 2021.
11
       Davis Wright Tremaine LLP                         Brian T. Moran
12     Attorneys for Plaintiffs                          United States Attorney

13

14     By /s/Eric M. Stahl                               By /s/Michelle R. Lambert
          Eric M. Stahl, WSBA #27619                       Michelle R. Lambert, NYS #466657
15        920 Fifth Avenue, Suite 3300                     Assistant United States Attorney
          Seattle, WA 98104                                United States Attorney’s Office
16
          Telephone: 206-622-3150                          700 Stewart Street, Suite 5220
17        Fax: 206-757-7700                                Seattle, WA 98101
          E-mail: ericstahl@dwt.com                        Telephone: 206-553-7970
18                                                         Fax: 206-553-4067
19
                                                           Email: michelle.lambert@usdoj.gov

20

21

22

23

24

25

26

27

                                                                                Davis Wright Tremaine LLP
     STIPULATION AND ORDER REGARDING CASE SCHEDULE - 2                                   L AW O FFICE S
      4817-9371-9781v.1 0201374-000001                                             920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
                Case 2:18-cv-01141-TSZ Document 39 Filed 04/15/21 Page 3 of 3




 1                                             ORDER
 2             Based on the parties’ stipulation and for good cause shown, the Court hereby
 3    STAYS, until May 20, 2021, the portion of its Order dated April 6, 2021 (Dkt. No. 36)
 4    that requires Defendants to release an unredacted version of the “Settlement” referenced
 5    in the Order (Dkt. No. 34-8).
 6             The Court further DENIES AS MOOT Defendants’ Motion for Stay Pending
 7    Appeal (Dkt. No. 37).
 8             So ORDERED this day of April, 2021.
 9

10

11
                                                        A
                                                        Thomas S. Zilly
12                                                      United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                           Davis Wright Tremaine LLP
     STIPULATION AND ORDER REGARDING CASE SCHEDULE - 3                              L AW O FFICE S
      4817-9371-9781v.1 0201374-000001                                        920 Fifth Avenue, Suite 3300
                                                                                Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
